NOTE: This order is no11precedential.
United States Court of AppeaIs
for the FederaI Circuit
LUMBERMENS MUTUAL CASUALTY COMPANY,
Plaintiff-Cr0ss Appellc.',nt,
V.
UNITED STATES,
Defendcmt-Appellan,t.
2010-5086, -5087
Appea1 from the United States Court of Federa1
C1aims in case no. 04-CV-1255, Senior Judge Robert H.
Hodges, Jr.
ON MOTION
ORDER
The United States moves for a 10-day extension of
time, until N0veni1ber 8, 2010, to file its reply brief
IT IS 01-1DERED THAT:
The motion for an extension of time to file the reply
brief is g'ranted.

LUMBERMENS MUTUAL CASUALTY CO V. US
2
FoR THE CoURT
NOV 3 2019 /S/ Jan H0rba1y
Date Jan H0rba1y
C1erk
cc: Matthew C. Hoyer, Esq.
Dona1d E. Kinner, Esq.
s21
l E'
U.S.CUUFTF ' -
FED3§£:sv':P"
NOV 03 2010
JAN HORBALY
CLERK